Citation Nr: 0116349	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-09 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1948 to April 
1952, and from February 1955 until his retirement in January 
1971.

Service connection was granted for PTSD by a March 1995 
rating decision.  A 10 percent rating was assigned, effective 
September 20, 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which increased the assigned rating for PTSD to 
30 percent, effective June 3, 1998.  Thereafter, a December 
1999 Supplemental Statement of the Case increased the 
assigned rating to 50 percent, effective June 3, 1998.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in December 1999, a 
transcript of which is of record.

With respect to the contentions made by the representative in 
an April 2001 statement regarding the veteran's entitlement 
to a total rating based on individual unemployability, the 
Board notes that service connection is in effect for several 
additional disabilities, to include bilateral tinnitus and 
lumbosacral strain, each evaluated as 10 percent disabling. 
This claim is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  All reasonable development necessary for the present 
disposition of the instant case has been completed.

2.  The medical evidence does not support a finding that the 
veteran's PTSD has resulted in symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; and neglect of personal appearance and 
hygiene.

3.  Although the veteran's PTSD has resulted in occupational 
and social impairment, the evidence reflects that it 
constitutes no more than reduced reliability and 
productivity, as well as difficulty in establishing and 
maintain effective work and social relationships; it does not 
show inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 provides that PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

VA has a duty to assist the veteran in developing facts 
pertinent to his claim, and to notify him of the evidence 
necessary to complete an application for benefits.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board notes that the RO did not 
have the benefit of the explicit provisions of the VCAA when 
it adjudicated the case below.  Nevertheless, the Board finds 
that VA's duties have been fulfilled in the instant case.  
Here, the RO accorded the veteran an examination in relation 
to this claim, and he has not indicated that the disability 
has increased in severity since the last examination.  The RO 
also advised the veteran of the evidence necessary to 
substantiate his claim, including the applicable criteria for 
a higher disability rating.  Further, the veteran has not 
identified any pertinent evidence that is not of record.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, and that 
no additional assistance to the veteran is required based on 
the facts of the instant case.


Background.  Service connection was granted for PTSD by a 
March 1995 rating decision.  It was noted that the evidence 
showed a confirmed diagnosis of PTSD and acceptable evidence 
of stressors in service.  Specifically, it was stated that 
the DD Form 214 for Korean service verified stressors, but 
that there was no DD Form 214 for the Vietnam service to 
verify additional stressors during service.  A 10 percent 
rating was assigned, effective September 20, 1994.  

The record reflects that the veteran filed a timely Notice of 
Disagreement to the March 1995 rating decision, contending 
that a higher rating was warranted.  However, he failed to 
submit a timely Substantive Appeal after a Statement of the 
Case was issued in May 1995, and the decision became final.

By a statement received in August 1998, the veteran asserted 
that he wanted to reopen his claim for an increase in rating 
for PTSD, among other things.

The veteran underwent a VA arranged psychiatric examination 
in December 1998.  At this examination, the examiner noted 
that the veteran was well dressed and reasonably groomed.  He 
was not disheveled.  Further, the examiner found him to be 
cooperative without being suspicious or guarded.  Also, the 
veteran was found to be a reliable historian.  His chief 
complaint was symptoms of PTSD after serving in combat in 
Vietnam and Korea.  His reported symptoms included angry 
outbursts, nightmares about war-related events, night sweats, 
and startle response with loud sharp noises and re-
experiencing of traumatic experiences.  Additionally, he 
reported flashbacks of combat related events, especially 
those in which he was shot.  Moreover, he reported symptoms 
of depression, including sad mood, crying spells, poor 
appetite, poor concentration, poor memory, and occasional 
feelings of hopelessness, helplessness, and worthlessness.  
He reported occasional passive suicidal thoughts, but with no 
current suicidal or homicidal ideation.  He denied any 
psychotic symptoms of hallucinations or delusions, and he 
denied any problems with illicit drugs or alcohol.  

It was noted that there was no history of psychiatric 
hospitalizations, but he was currently being treated at the 
West Los Angeles VA hospital, which included the medications 
Trazodone and Depakote.  He also had weekly psychotherapy 
sessions.  The veteran denied any history of suicide 
attempts.  Regarding family, social and environmental 
history, it was noted that the veteran was born in New York 
City, but had been in California since 1945.  It was also 
noted that he had been married once, for 47 years, and had 
three children.  He worked for the military for 25 years, and 
retired in 1971.  

With respect to the veteran's current level of functioning, 
it was noted that he lived with his wife and two children.  
He took care of self-dressing, self-bathing, and personal 
hygiene.  Further, he could do household chores, errands, 
shopping, and cooking.  He was able to drive, and he was able 
to get along with family and friends.  It was noted that his 
typical day consisted of volunteering at the VA hospital and 
spending time with his family.

On mental status examination, the veteran was found to be 
cooperative.  His speech was of normal production, volume, 
and rate.  Psychomotor activity was good, and he had good eye 
contact.  He was alert and oriented to month, date, year, and 
city of evaluation.  Immediate recall was three of three 
items, and two of three items in three minutes.  Attention 
span was intact to a digit span of six forwards and five 
backwards.  Regarding calculations and fund of knowledge, it 
was noted that the veteran was able to give the change of two 
oranges that cost ten cents each when purchased with one 
dollar.  It was also noted that he was able to name the 
current and past president, and that he knew that the capitol 
of the United States was Washington, DC.  With respect to 
abstractions and judgment, it was noted that when asked about 
the similarities between an apple and an orange, the veteran 
stated that they were both fruit.  Additionally, when asked 
about the similarities between a car and a boat, he responded 
that they were both forms of transportation.  When asked to 
interpret the statement when two people see eye to eye, he 
stated "[i]t means that they agree."  When asked what he 
would do if he found a lost children, the veteran responded 
that he would "call the police."  The veteran's mood 
appeared severely depressed.  His affect was found to be flat 
and blunted.  He had no current suicidal or homicidal 
ideations.  The veteran's thought process was found to be 
organized and goal directed.  Further, his thought content 
was without apparent delusions, paranoia, or bizarre thought 
content.  His perception was without auditory hallucinations, 
visual hallucinations, "ideas do reference," thought 
insertion, or thought withdrawal.  

Regarding specific VA criteria, it was noted that the veteran 
reported frequent daytime flashbacks, startle response and 
re-experiencing of combat related events.  He did not have 
delusions or hallucinations.  Nevertheless, he reported 
frequent angry outbursts, irritability, and startle response.  
Additionally, he reported occasional passive suicidal 
thoughts, but no current suicidal or homicidal ideations.  
The veteran was found to have the ability to maintain minimal 
personal hygiene and other basic activities of living.  He 
was oriented to person, place, and time.  However, it was 
noted that the veteran reported impairment of short-term 
memory.  The veteran did not have obsessive or ritualistic 
behavior that interfered with routine activities.  Further, 
he did not have irregular rate and flow of speech, or any 
irrelevant, illogical or obscure speech patterns.  Moreover, 
he did not have panic attacks.  He did report severe 
depression and anxiety, as well as frequent angry outbursts, 
irritability, and startle response.  Also, he reported 
frequent nightmares about combat related events and poor 
sleep.

The veteran's scores on his MMPI profile indicated personal 
resources and open acknowledgment of significant 
psychological stress.  It was notes that these individuals 
were likely to have a relatively poor self-concept; to be 
strongly dissatisfied with themselves, but lacking the skills 
necessary to change their situation, to be self-critical 
and/or to be extremely open and revealing.  Moreover, it was 
noted that scores in this range might also reflect low ego 
strength, a lack of insight into one's self-motivation and 
behavior, and ineffectiveness in dealing with the problems of 
daily life.  Prognosis for psychological intervention was 
usually guarded.  Additionally, it was noted that these 
individuals were often seen as depressed, tense, agitated, 
anxious, and seclusive.  They had reported a number of 
physical ailments, and worry about their health.  Further, 
they might have difficulty with concentration, confused 
thinking, lack of efficiency, and forgetfulness.  They often 
felt isolated, apathetic, ineffective, and distant from 
others.  Also, these individuals were often dependent and 
required much support.  At the same time, they generally 
resented those supporting them because of the recognition of 
their dependency.  Their ineffectiveness and attempts to deny 
unacceptable impulse sometimes produced severe conflicts, 
which might lead to dissociative periods of acting out.  
Sexual conflicts were also quite frequent.  It was noted that 
the self-concept of these individual was quite poor, and that 
they generally felt worthless and inadequate.  It was further 
noted that the interpersonal relationships of these 
individuals was often characterized by numerous difficulties.  
These individuals tended to withdraw, isolate themselves from 
others, and kept others at a distance.  They felt inadequate 
in social situations, especially in situations with the 
opposite sex.  Finally, it was noted that their withdrawal 
and isolation only served to exacerbate their symptoms.

Based on the foregoing, the examiner diagnosed PTSD, and 
major depressive disorder, severe, recurrent.  The examiner 
assigned global assessment of functioning (GAF) scores of 70 
for both the PTSD and depression.  It is noted that GAF 
scores of 61-70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful personal 
relationships.  GAF scores of 71-80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

The examiner also commented, with respect to functional 
assessment, that the veteran was able to self-groom and self-
dress appropriately.  Further, the veteran was able to follow 
simple and complex instructions.  However, he was not able to 
attend to and follow through on tasks without direct 
supervision.  He was able to make independent decisions, but 
he was not able to interact appropriately with other people 
such as supervisors and peers.  Additionally, he was able to 
make arrangements for transportation.  He was not able to 
work at a normal pace, nor was he able to attend a regular 
work schedule without supervision.  Based upon his evaluation 
of the veteran, the examiner opined that the veteran was 
capable of managing funds in his own best interests.

Also on file are statements from two VA staff psychologists, 
and a VA attending psychiatrist, all of which are dated in 
January 1999.  

One of the VA staff psychologists noted that he began seeing 
the veteran when he entered the cardiac rehabilitation 
program after being diagnosed with obstructive cardiac 
myopathy.  It was noted that the veteran was in the program 
for several weeks, and that he was seen in stress management 
and coping with heart disease groups.  However, he had a 
problem with PTSD that was interfering with optimal benefit 
from the program; his PTSD symptoms would effect his ability 
to learn the stress management skills.  The veteran was 
eventually discharged from the cardiac rehabilitation program 
after successfully learning skills in safe exercise, but he 
needed further help in dealing with his emotional problems.  
In addition, his emotional difficulties were adversely 
effecting his family life.  The staff psychologist noted that 
he began to see the veteran and his wife in couples therapy 
in January 1998, and continued to follow him up to the 
present time.  Although the veteran had made some progress in 
improving his family life, he was still having major PTSD 
related problems for which he was under the care of a 
psychiatrist for medications, and another psychologist for 
individual therapy.  The staff psychologist opined that the 
veteran's current PTSD symptoms were severe and effected his 
ability to take appropriate actions to cope with his heart 
problems. 

The statement from the other staff psychologist noted that he 
had been providing individual psychotherapy for the veteran 
since June 1998.  It was stated that the veteran's problems 
had gotten worse over the last three years, the most 
troubling being interrupted sleep due to nightmares.  
Further, it was noted that sweating, screaming, and thrashing 
about in his sleep often accompanied these.  Additionally, he 
had flashbacks, hypervigilance, and irritable outbursts of 
anger.  He continually tried to avoid thoughts, feelings, or 
activities that reminded him of his combat experiences.  
Moreover, the staff psychologist opined that a number of 
stresses over the past two to three years might be causing 
exacerbation of the veteran's symptoms.  For instance, the 
veteran had had cancer in remission, as well as a serious 
heart condition that precluded most forms of exercise.  It 
was further noted that this was permanent, would not improve, 
and would eventually be fatal.  Also, the veteran had retired 
from a lifetime of full-time dedicated work, first as career 
military and then with the postal service.  It was noted that 
there were documented studies of retired veterans in poor 
health who re-experienced their PTSD combat traumas.  The 
staff psychologist opined that it was likely that the veteran 
fell into this category.  The staff psychologist also noted 
that the veteran had recently begun attending groups on the 
compound for combat veterans, after having avoided doing so 
for quite some time.  Additionally, the veteran's symptoms 
were noted to be severe and interfering with his functioning.

The attending psychiatrist noted that she had been treating 
the veteran for his PTSD and secondary depression since June 
1998.  It was noted that he had been in treatment, but 
remained symptomatic for his Korean War and Vietnam War 
experiences.  The attending psychiatrist also provided a 
summary of the veteran's previous VA treatment for his PTSD.  
Since the attending psychiatrist started seeing the veteran, 
the veteran had been on many anti-depressants.  Only recently 
in the past two weeks had he had a partial response to high 
dose Trazodone.  Nevertheless, he still had nightmares two to 
three times a week, flashbacks with frequency depending on 
the stimulus, irritability, and depression which had had some 
mild improvement.  Additionally, he had started PTSD group 
therapy.  The attending psychiatrist stated that it was clear 
that the veteran was compliant and trying to get treatment to 
overcome his severe symptomatology in order to feel better 
and preserve his family relationships.  Further, it was 
stated that the veteran had been unable to function 
effectively.  However, he did volunteer at the VA.  It was 
also noted that he had some cardiac disease and angina which 
worsened with anxiety and stress.  

VA outpatient treatment records were also added to the file 
which cover a period from January 1997 to November 1999.  
Among other things, these records reflect treatment for the 
veteran's PTSD on various occasions, including individual 
therapy sessions.  These records note PTSD symptoms such as 
nightmares, problems sleeping, flashbacks, and irritability.  
Further, these records reflect that the veteran expressed 
concern about his health, his wife's health, and his family 
situation, including frustration at having adult children 
living at home.

At his December 1999 personal hearing, the veteran testified 
about his current PTSD symptoms.  He testified that he 
experienced nightmares, had a short temper, no friends, and 
that he tended to shy away from social situations.  Also, he 
described trouble sleeping, and that he only got about 2 to 4 
hours of sleep.  He testified that he had problems with 
concentration, in that he would forget things on an average 
of about 4 to 5 times a week.  Further, he testified that he 
had what he considered anxiety attacks about twice a week.  
He also testified that he did not get along too well with his 
children.  For example, he related an incident where he was 
having an argument with his daughter, grabbed her head and 
was ready to twist her neck off because he was only looking 
at an oriental face.  He testified that he had no hobbies, 
and that his wife handled most of the household.  Moreover, 
he related that he volunteered at the VA hospital on Mondays 
and Tuesdays, picking up and dropping off patients with a 
van.  On other days, he just sat around.  However, he 
acknowledged that he went out for meals with his wife, but 
that it was just the two of them.  Also, he testified that he 
currently had no friends, but referred to previously having 
had a friend.  He noted that he had worked for the post 
office for about 25 years after service, and indicated he had 
to stop because of his medical problems, and specifically 
mentioned his kidneys.  Additionally, he testified that he 
received treatment at VA for his PTSD, and that he had not 
been hospitalized for his PTSD during the past two years.

In a May 2001 statement, the veteran's representative noted, 
in part, that the December 1998 VA arranged psychiatric 
examination reflected that the veteran was not able to work 
at a normal pace and could not attend a regular work schedule 
without supervision.  It was further noted that the veteran 
was not able to interact appropriately with other people such 
as supervisors and peers.  Therefore, the representative 
indicated that the veteran was entitled to a total rating 
based upon individual unemployability pursuant to 38 C.F.R. 
§§ 3.340 and 4.16.

Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
necessary for a rating in excess of 50 percent for his PTSD.

The evidence does not support a finding that the veteran's 
PTSD has resulted in suicidal ideation.  His VA medical 
treatment records, as well as the December 1998 VA arranged 
examination, reflects that the veteran has denied any history 
of suicide attempts.  Further, the examiner specifically 
stated that while the veteran had occasional passive suicidal 
thoughts, he had no current suicidal or homicidal ideations.

The December 1998 psychiatric examiner also explicitly stated 
that the veteran did not have obsessive or ritualistic 
behavior that interfered with routine activities, and the 
additional VA medical records do not show otherwise.  Also, 
the examiner stated that the veteran had the ability to 
maintain minimal personal hygiene and other basic activities 
of living, and that he was capable of managing funds in his 
own best interest.  

The Board further notes that the December 1998 psychiatric 
examiner explicitly stated that the veteran did not have 
irregular rate and flow of speech, or any irrelevant, 
illogical, or obscure speech patterns.  In fact, the 
veteran's speech was found to be of normal production, 
volume, and rate.  No contrary findings are shown by the VA 
outpatient treatment records, nor the statements from the VA 
staff psychologists and attending psychiatrist.

The evidence on file does not support a finding that the 
veteran's PTSD is manifest by spatial disorientation.  On the 
December 1998 VA psychiatric examination, the veteran was 
found to be alert and oriented to month, date, year, and city 
of evaluation.  The examiner also stated that the veteran was 
oriented to person, place, and time.  No contrary findings 
are shown by the VA outpatient treatment records, nor the 
statements from the VA staff psychologists and attending 
psychiatrist.

The evidence on file does not show that the veteran's PTSD is 
manifest by neglect of personal appearance and hygiene.  As 
stated above, the December 1998 psychiatric examiner noted 
that the veteran was well dressed and reasonably groomed, not 
disheveled.  Moreover, the examiner found that the veteran 
had the ability to maintain minimal personal hygiene and 
other basic activities of living.  No contrary findings are 
shown by the VA outpatient treatment records, nor the 
statements from the VA staff psychologists and attending 
psychiatrist.

The Board acknowledges that the veteran has reported severe 
depression and anxiety, as noted on the December 1998 VA 
arranged psychiatric examination.  He was also noted to have 
frequent angry outbursts, irritability, and startle response.  
Moreover, the veteran testified that he experienced what he 
considered to be anxiety attacks about twice a week.  
However, the medical evidence does not support a finding that 
his PTSD has resulted in near-continuous panic or depression 
affecting the ability to function independently.  There are 
no findings of such in either the VA outpatient treatment 
records, the December 1998 VA arranged psychiatric 
examination, or the January 1999 statements from the VA staff 
psychologists and attending psychiatrist.  Further, as 
previously noted, the December 1998 examiner found that the 
veteran had the ability to maintain minimal personal hygiene 
and other basic activities of living, and opined that the 
veteran was capable of managing funds in his own best 
interests.  This finding is also supported by the fact that 
the examiner assigned a GAF score of 70, indicating mild 
symptoms, but generally function pretty well.

The Board also finds that the veteran's symptoms of angry 
outbursts, irritability, startle response, and flashbacks 
reflects impaired judgment, disturbances of motivation and 
mood, difficulty in establishing and maintaining effective 
work and social relationships.  This finding is supported by 
the VA medical records on file, including the fact that the 
December 1998 VA examiner assigned a GAF score of 70.  
Similarly, both the December 1998 VA examination and the 
veteran's own testimony reflect that he has short term memory 
problems.  However, this corresponds to the criteria for the 
currently assigned 50 percent rating under Diagnostic Code 
9411.  As such, it is axiomatic that it does not provide a 
basis for a schedular rating in excess of 50 percent.

The Board acknowledges that the veteran's PTSD is manifest by 
nightmares, and difficulty sleeping.  However, chronic sleep 
impairment is one of the symptoms listed for a schedular 
rating of 30 percent under Diagnostic Code 9411.  Thus, it 
clearly does not provide a basis for a rating in excess of 50 
percent.

The Board acknowledges that the veteran's PTSD has resulted 
in social and industrial impairment.  For example, the VA 
outpatient treatment records, and the veteran's own 
testimony, reflects that he has had problems with his current 
family situation.  Also, the veteran has testified that he 
currently has no friends and no hobbies.  Regarding 
industrial impairment, the December 1998 VA examiner found 
that the veteran was not able to attend to and follow through 
on tasks without direct supervision, that he was not able to 
interact appropriately with other people such as supervisors 
and peers, and that he was not able to work at a normal pace, 
nor was he able to attend a regular work schedule without 
supervision.  Further, this does tend to indicate that the 
veteran has difficulty in adapting to stressful 
circumstances.  Nevertheless, the Board finds that the 
evidence reflects that it constitutes no more than reduced 
reliability and productivity, as well as difficulty in 
establishing and maintain effective work and social 
relationships; it does not show inability to establish and 
maintain effective relationships which is necessary for a 
rating in excess of 50 percent under Diagnostic Code 9411.  
The examiner's comments tend to indicate that the veteran is 
able to do work with supervision.  As noted above, the 
veteran worked for the post office for 25 years after 
service, and indicated that he had to quit because of medical 
problems.  It is also noted that he does volunteer work a 
couple of times a week at the VA hospital.  Moreover, as 
previously stated, the examiner assigned a GAF score of 70 
for the veteran's PTSD, which reflects some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful personal relationships.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 50 percent for his PTSD.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

